Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant's amendment filed on December 22, 2020 and December 23, 2020 was received.  Claim 8 was amended, and Claims 24-28 was newly added.  Support for the amendments can be found on page 14, lines 14-20; page 12, lines 5-7; page 13, line 22 to page 14, line 4; page 14, lines 6-15; and page 13, lines 15-16 and page 14, lines 17-22 of the specification.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on April 17, 2019. 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Kendrew Colton on March 2, 2021.  The application has been amended as follows:
24. (further consisting essentially of a plasticizer
further consisting essentially of a stabilizer
26. (further consisting essentially of a thickener
27. (further consisting essentially of a hardening accelerator
28. (further consisting essentially of at least one selected from the group consisting of a plasticizer, a stabilizer, a thickener and a hardening accelerator.

Claims 9-10, and 23 are cancelled, because the election has been treated as without traverse without distinctly and specifically point out the supposed errors in the restriction requirement.
Claim Rejections
The claim rejections under 35 U.S.C. 112 (a) of claims 8-11 and 20-23 are withdrawn because Applicant’s argument on support the amended on claim 8 is persuasive, please see remark received on 12/20/2020.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Saito (US 2011/0234689 A1) on Claims 8, 11 and 20 are withdrawn because the independent 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Saito (US 2011/0234689 A1) as applied to Claims 8, 11 and 20, and further view of Tomaschek et al. (US 3,968,186) on Claims 21 and 22 are withdrawn because the independent claim 8 has been amended.  
Reasons for Allowance
Claims 8, 11, 20-22, 24-28 are allowed.  The closest prior arts of record, Saito (US 2011/0234689 A1) does not teach nor suggest a curable composition consisting essentially of as a polymerizable monomer, a 2-cyanoacrylic acid ester, and a surface conditioner as stated in the claim, because Saito claimed comprises a water-based medium, therefore water is essential for the invention.  Please also see Applicant’s argument on December 23, 2020 submitted for Applicant initiated interview.  

X references cited at Common Citation document (CCD):
JP S5770169 (A), JP H03296581 (A), JP S5770171 (A), JP S565807 (A), JP S5632571 (A), JP 2006077183 (A), CN 101497767 (A), US 2011234689 (A1) do not teach nor suggest a curable composition consisting essentially of as a polymerizable monomer, a 2-cyanoacrylic acid ester, and a surface conditioner, in which the surface conditioner is contained in an amount of 0.001-10 parts by mass relative to 100 parts by mass of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717